Citation Nr: 1758154	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  11-00 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for shin splints, to include as secondary to service-connected bilateral plantar fasciitis (PF).

2.  Entitlement to service connection for bilateral feet bunions, to include as secondary to service-connected PF.

3.  Entitlement to service connection for bilateral hammertoes, to include as secondary to service-connected PF.

4.  Entitlement to service connection for malformed toes, to include as secondary to service-connected PF.

5.  Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected lumbar strain and degenerative joint disease (DJD).

6.  Entitlement to service connection for restless leg syndrome, to include as secondary to service-connected lumbar strain and DJD.

7.  Entitlement to service connection for a neck condition (claimed as neck pain).

8.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disabilities.

9.  Entitlement to service connection for jaw pain, to include as secondary to service-connected disabilities.

10.  Entitlement to service connection for teeth pain, to include as secondary to service-connected disabilities.

11.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities.

12.  Entitlement to an initial rating in excess of 10 percent for PF prior to May 4, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to May 1981, with additional periods of reserve service thereafter until July 1991.

These matters come before the Board of Veterans' Appeals (Board) from June 2009, January 2011, and November 2012 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).

The Veteran testified before the undersigned at a Board videoconference hearing in May 2017.  A transcript of that hearing is associated with the claims file.

While pending appellate consideration, the RO increased the Veteran's PF rating from 10 to 50 percent, effective May 4, 2016.  See July 2016 Rating Decision.  As a result, the Veteran has been assigned the maximum schedular rating of 50 percent under 38 C.F.R. § 4.71a.  The record reflects satisfaction with this determination.  However, as this increase was not awarded for the full period on appeal, it does not constitute a full grant of the benefit sought.  Therefore entitlement to an initial rating in excess of 10 percent prior to May 4, 2016 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Finally, the Board has recharacterized the claim of entitlement to service connection for stomach problems to better reflect the assertions of the Veteran and the clinical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see generally Board Hearing Transcript and VAMC Treatment Medical Records.  The claim is now stylized as entitlement to service connection for a gastrointestinal disorder, to include GERD, to include as secondary to service-connected disabilities.  The aforementioned procedural history is reflected on the title page of this decision.
The issues of entitlement to service connection for a gastrointestinal disorder, a right shoulder disorder, a neck condition, and disabilities of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that she wished to withdraw her appeal for reopening entitlement to service connection for shin splints.

2.  Resolving all reasonable doubt in favor of the Veteran, her currently diagnosed bruxism is the result of her service-connected PTSD.

3.  Resolving all reasonable doubt in favor of the Veteran, her currently diagnosed internal derangement of the temporomandibular joint (TMJ) is the result of her now service-connected bruxism.

4.  The competent and credible evidence fails to establish the diagnosis of a disorder of either hip at any time during the appeal period.

5.  Restless leg syndrome is not related to service or a service-connected disability.

6.  From May 13, 2009, the Veteran's PF resulted in severe symptomatology manifested by continuous pain, cramping, and burning accentuated on use and manipulation of the feet, but not pronounced disability with marked pronation, marked inward displacement and severe spasm of the tendo achillis on manipulation.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of reopening entitlement to service connection for shin splints, by the Veteran, have been met and the appeal is withdrawn.  38 U.S.C. § 7105 (b)(2), (d)(5) (2002); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for bruxism have been met. 38 U.S.C.A. § 1110, 1131 (2002); 38 C.F.R. § 3.303, 3.310 (2017).

3.  The criteria for service connection for internal derangement of the TJM have been met.  38 U.S.C. § 1110, 1131 (2002); 38 C.F.R. § 3.303, 3.310(2017).

4.  The criteria for service connection for a bilateral hip disorder have not been met. 
38 U.S.C. § 1110, 1131, 5107 (2002); 38 C.F.R. § 3.159, 3.303, 3.310 (2017).

5.  The criteria for service connection for restless leg syndrome have not been met. 
38 U.S.C. § 1110, 1131, 5107 (2002); 38 C.F.R. § 3.159, 3.303, 3.310 (2017).

6.  The criteria for an initial 30 percent disability rating for PF have been met from May 13, 2009, but no sooner.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Codes 5276-5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed and Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, at her hearing in May 2017 and in writing in that same month, the Veteran withdrew her appeal to reopen the claim for service connection for shin splints.  There are no remaining allegations of errors of fact or law for appellate consideration as to the issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.

Duties to Notify and Assist

The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375   Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veteran has also been afforded adequate assistance in response to her claim. Her statements as well as pertinent service, VA and private treatment records have been obtained.  The Board is unaware of any outstanding evidence.  Additionally, appropriate VA examinations and addendum opinions were procured during the pendency of the appeal.  When combined these reports are deemed adequate.  

With regard to the bilateral hip claim, an examination was not provided.  However, VA is not required to provide a VA medical examination as a matter of course in virtually every veteran's disability case.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Indeed, the language of the regulation is clear and unambiguous-there must be evidence of a current disability and the evidence must establish that the veteran suffered an event, injury or disease in service. 38 C.F.R. § 3.159 (c)(4)(i)(B) (2017); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  
In this case, there is no evidence of an actual disability manifested by bilateral hip pain, nor does the Veteran claim such.  Rather, she testified that her physicians have essentially accorded her hip pain symptomatology to her already service-connected lumbar spine condition.  Parenthetically, the Board notes that she was afforded a June 2016 VA peripheral nerve examination which was negative for diagnoses.  Without evidence of a current disability or to suggest such, VA's duty to obtain an examination and medical opinion is not triggered.  See Waters, supra.  38 C.F.R. § 3.159 (c)(4) does not require that VA provide a medical examination for the bilateral hip claim.  Accordingly, the duties to notify and assist are met and adjudication may proceed without prejudice to the Veteran.

General Regulations Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505   (1995).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 



Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2017).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310 (a) (2016).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Teeth and Jaw Conditions

The Veteran seeks service connection for teeth and jaw conditions.  In May 2011 correspondence, she by way of her representative, clarified her claims to be for service connection for a TMJ disability and bruxism.  On Board hearing, she testified that these conditions manifested as a result of her service-connected PTSD.  In brief, she asserted that the anxiety, stress, and other psychiatric symptomatology associated with her PTSD caused or aggravated her bruxism and TMJ.

Review of the record establishes current diagnoses for bilateral internal derangement of the TMJ and bruxism per the June 2016 VA examination report.  She is also service-connected for PTSD with depressive symptoms.  Therefore, the first and second elements of Wallin are met.

With regard to nexus, a June 2016 VA examiner has opined that the Veteran's TMJ disability was as likely as not caused by her diagnosed bruxism.  What remains to be determined is a correlation between her bruxism and her service-connected PTSD.  

Bruxism is defined as "the involuntary, nonfunctional, rhythmic or spasmodic gnashing, grinding, and clenching of teeth, usually during sleep, sometimes leading to occlusal trauma.  Causes may be related to repressed aggression, emotional tension, anger, fear, and frustration."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 260 (31st ed. 2007).).  By definition the disability is associated with psychiatric symptomatology.  That said, the record reflects that the Veteran's PTSD manifests as stress, anxiety, and anger.  See May 2016 VA Examination Report and VAMC and Vet Center Records.  The Veteran has competently and credibly reported habitually clenching and grinding her teeth in response to her inability to cope with stress, anxiety, and anger.  Finally, her mental healthcare provider K. B., LICSW has confirmed that she grinds her teeth in response to stress.  See August 2017 Correspondence.  This collective evidence is sufficient to establish a correlation between the Veteran's PTSD and bruxism.  The record is silent as to a competent contrary medical opinion addressing service connection on this basis.

Giving the Veteran the benefit of the doubt entitlement to service connection is warranted for bruxism as secondary to her service connected PTSD.  Correspondingly, as service connection for bruxism is established, secondary service-connection is warranted for internal derangement of the TMJ as it has been opined to be caused by her bruxism.  See 38 U.S.C. § 5107 (b) (2002); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Bilateral Hip Conditions

A detailed review of the Veteran's clinical and examination records has been conducted, but does not reveal a current diagnosis for a hip disability.  The Veteran does not contradict the Board's finding.  Rather, she has testified that physicians have essentially correlated her reported hip pain symptoms to her service-connected lumbar spine disability.  

The Board has considered that the Veteran, by way of her representative, previously indicated that her claim for a bilateral hip disability was actually a claim for entitlement to service connection for radiculopathy, secondary to a low back condition.  See May 2011 Correspondence.  However, per a June 2016 VA nerve examination the Veteran has not been found to have a peripheral nerve condition, peripheral neuropathy, or radiculopathy.  Therefore, entitlement to service connection could not be achieved even under liberal consideration of the claim.  See Clemons v. Shineski, 23 Vet. App. 1 (2009).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran had diagnoses for a disability of either hip. Service connection for a bilateral hip disability is thereby not warranted, since the evidence indicates that this does not exist.  38 U.S.C. § 1110 (2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).  However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had a hip disability that resolved during the course of the appeal.  Rather, as discussed herein, the Board finds that the most probative evidence does not establish that the Veteran had a hip diagnosis at any point during the appeal period or proximate thereto.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).



Restless Leg Syndrome

The Veteran seeks service connection for restless leg syndrome as due to her service-connected PF and/or lumbar spine disabilities.  The Veteran has not asserted that her restless leg syndrome began in-service and the record itself does not support entitlement to service connection on a direct basis.  In that regard, service treatment records are negative for any complaints or clinical findings indicative of restless leg syndrome.  The Board recognizes that she reported first experiencing symptomatology in the 1990s.  However, she has made no allegation that the condition had its initial onset during a period of active duty for training (ACDUTRA) or was otherwise the result of an injury occurring during a period of ACDUTRA or inactive duty for training.  Moreover, when seeking treatment in March 2010, she reported date of onset of symptomatology was approximately 2009; decades post-service.  See Bay Pine VA HCS Treatment Records.  See White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting the enhanced probative value of contemporaneous evidence).  Therefore, in-service incurrence is not supported.

That said, the Veteran has a current diagnosis for restless leg syndrome and she is service-connected for PF, lumbar spine sprain and DJD.  The first and second elements of Wallin are met.

However, the record lacks a nexus correlating her service-connected disabilities to restless leg syndrome.  Separate VA examiners indicated in July 2017 that current medical knowledge did not support that restless leg syndrome was caused or aggravated by PF, lumbar strains, or DJD.  The examiners indicated that medical literature supports that restless leg syndrome is heredity and/or caused by pregnancy.  Additionally, none of the Veteran's service-connected disabilities are common risk factors for restless leg syndrome.  The known common risk factors are peripheral neuropathy, iron deficiency, and kidney failure.  Beyond the lack of literary support, the examiners highlighted that a review of the medical evidence of record did not provide evidence of a correlation.  The Board finds these opinions highly probative as they were obtained following consideration of medical literature, physical/diagnostic examination results, and the Veterans lay assertions.  The record contains no competent opinion to the contrary.

The Veteran is competent to report her subjective restless leg syndrome symptoms.  However, she has not specifically reported that her symptoms had their onset during active service.  Moreover, even if she were to suggest that her symptoms were related to service she is not competent to do so.  The specific issue of restless leg syndrome falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of neurologic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report her symptoms, she is not competent to link those complaints to a particular etiology.  Her assertions are therefore not competent evidence of a medical nexus.

Accordingly, the claim of entitlement to service connection for restless leg syndrome must be denied under any theory of entitlement. 

The Board acknowledges that during the pendency of the appeal the Veteran has asserted that her restless leg syndrome should be construed as a form of radiculopathy or neuropathy.  See May 2011 Correspondence and January 2015 VA Form 9.  However, a claim for bilateral lower extremity neuropathy/cramps was withdrawn by the Veteran in September 2016 correspondence prior to Board certification.  Additionally, as indicated above, a June 2016 VA examiner determined that the Veteran does not have a peripheral nerve condition, peripheral neuropathy, or radiculopathy.  Therefore, entitlement to service connection could not be achieved even liberally considering the claim.  See Clemons v. Shineski, 23 Vet. App. 1 (2009).

Consideration has been given to the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C. § 5107 (b) (2002); 38 C.F.R. § 3.102.

Increase Rating

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. § 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. § 4.40 , 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. 202 at 206.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

In the instant case, the Veteran's PF was initially awarded a 10 percent rating effective October 31, 2007, thereafter, he was awarded a 50 percent rating from May 4, 2016.  Throughout the pendency of the appeal, the Veteran has been rated by analogy under DC 5276 and DC 5299-5276.  DC 5299 refers to an unlisted disability of the foot and 5276 refers to the flat foot/pes planus code.  Rating by analogy here is appropriate as PF is not specifically listed in the foot rating schedule.  In that regard, her PF has been rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms are closely related.  See 38 C.F.R. § 4.71a, DC 5276 through 5284 (2017).  

To this end, the Board notes that it will not be applying DC 5284.  VA General Counsel has indicated DC 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  VAOPGCPREC 9-98.

Diagnostic Code 5284 does not apply to the eight foot conditions (e.g. pes planus, hallux valgus) that are specifically listed under § 4.71.  See Copeland v. McDonald, 27 Vet.App. 333, 338 (2015).  The Court has also held that the plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions (thus rejecting an argument that DC 5284 is a "catch-all provision" and holding that the Secretary's interpretation of "injury" was entitled to deference).  See Yancy v. McDonald, 27 Vet. App. 484   (2016). However, unlisted foot conditions may still be rated under Diagnostic Code 5284 by analogy.  Id.  

The Veteran's PF is not one of the eight listed conditions.  However, as will be discussed, the examination, clinical, and lay evidence of record, identified symptoms that best correspond to the rating criteria found under DC 5276, Pes planus.  The continued application of DC 5276 by analogy is deemed to be appropriate.  Indeed, to rate under DC 5284 would be prejudicial to the Veteran as the highest rating available under that code is 30 percent.

That said, DC 5276 provides: A 30 percent disability rating is warranted for severe bilateral flatfoot with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain accentuated on manipulation and use, indication of swelling on use, and characteristic callosities.  Unilateral manifestation of these symptoms warrants a 20 percent.

A 50 percent rating is warranted for pronounced bilateral flatfoot with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which are not improved by orthopedic shoes or appliances.  Unilateral manifestation of these symptoms warrants a 30 percent.

The rating schedule does not define the terms "mild," "moderate," or "severe." Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  38 C.F.R. § 4.6.  Although an element of evidence to be considered by the Board, the use of terminology such as "severe" by VA examiners and others is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. § 4.2, 4.6.

Factual Background

In January 2008, the Veteran reported right foot pain and tenderness.  See St. Cloud VA HCS Primary Care Note.  The tenderness was noted to be mild and she was diagnosed with only right foot PF.  She did not report left foot symptomatology.  Thereafter, on February 2008 podiatry consult, the Veteran reported bilateral foot pain which increased with rubbing.  See St. Cloud VA HCS.  Examination revealed tenderness along the medial band of the plantar fascia and the medial calcaneal tubercle bilaterally.  She reported previously having orthotics and requested another pair.  Records indicate that she was casted for PF orthotics that day.  
 
On April 2008 VA foot examination, the Veteran reported a pain level of 7/10 bilaterally which was aggravated with ambulation and standing.  Treatment included use of anti-inflammatories, leg message, and rest.  The examiner noted no cane or assistive devices.  She reported ambulation was limited to two miles and standing limited to two hours.  Physical examination revealed warm, pink, and dry feet.  Right foot had 1+ dorsalis pedis pulse and left foot was 2+.  Achilles deep tendon reflex was 1+ bilaterally and the Achilles tendon were in line.  Toe strength with flexion was 5/5 bilaterally.  Plantar tenderness was present in the right and significant in the left foot.  X-ray impression was left foot moderate sized plantar spur, subchondral cyst formation base of the proximal phalanx of the great toe.  Right foot was spurring dorsal margin navicular bone and plantar spur.  Diagnosis was bilateral plantar fasciitis. 

May 13, 2009 treatment medical records note the Veteran reporting foot pain as 8/10 in severity.  See PC Women's Clinic Records.  The Veteran was prescribed magnesium at bedtime for foot cramping, and two forms of anti-inflammatory medication.

On October 2010 VA examination, the Veteran reported bilateral pain, swelling, stiffness, fatigability, and weakness while standing, walking, and resting.  She also reported bilateral lack of endurance while walking and standing.  Location for pain, swelling, weakness, fatigability, and endurance was the plantar surface.  No other symptoms were reported.  There were no flare ups of foot joint disease.  Functional limitations included standing for approximately an hour and walking greater than 1/4 mile but less than a mile.  Assistive devices were not noted on examination.

Physical examination was negative for painful motion, swelling, tenderness, instability, weakness, or abnormal weight-bearing.  Examination was also negative for hallux valgus or rigidus, vascular foot abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, muscle atrophy, or foot deformity.  X-rays revealed hammertoes on the 4th and 5th digit of the right foot and a small plantar spur bilaterally.  The examiner noted the Veteran's PF and plantar spurs had significant effects on her general occupation and caused pain and decreased mobility.  These disabilities also caused moderate to severe impairment with regard to activities of daily living such as chores, shopping, exercise, sports, recreation and traveling.

From October 2011 through March 2012, private treatment records note the Veteran's reports of pain and burning in her feet.  See Cheyne Chiropractic Clinical Records.  They also indicate receiving a cortisone injection to relieve symptomatology.  Of note, on December 15, 2011, the Veteran reported increased foot pain and a poor response to the use of orthotics.  Her physician suggested a shoe change.  See Fort Pierce CBOC Treatment Medical Records.

In May and June 2012, VAMC West Palm Beach prosthetic/orthotic records indicate the Veteran was fit for new orthotics with some improvement.  However, July 2012 VA outpatient treatment records reflect ongoing reports of foot pain and nightly foot cramping.  

In September and November 2012, the Veteran reported that her feet were burning, aching, and cramping.  See Statement in Support of the Claim.  She reported not being able to sleep because of the pain and reported that her symptomatology occurred even while swimming.  She also asserted that her October 2010 VA examiner did not adequately consider or note her reports of symptomatology.

In September 2012, the Veteran underwent a VA foot examination.  Examination was negative for hallux valgus or rigidus, vascular foot abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, muscle atrophy, or foot deformity.  The Veteran reported that her PF was painful while sleeping, walking, swimming, and doing normal exercise with her feet.  She also reported turning her feet to avoid pain.  The regular use of orthotics was noted on examination.  Diagnostic testing revealed calcaneal spurs.  The examiner noted that the Veteran was tender in the arch region bilaterally, but not in the plantar surface of the heel where plantar fasciitis usually occurs.

On August 2015 VA examination, the Veteran reported on-going pain along with cramping and burning into the plantar surface which radiated into her heels, toes, and sides of feet.  She reported the use of prescribed custom orthotics to wear both during the day and at night to ease foot pain.  She reported that her symptoms were worsened after prolonged standing, walking, and bending.  She also reported falling due to spontaneous foot cramps.  X-rays revealed left foot degenerative arthritis, but were negative for fractures.  Tendons and plantar plates were intact.  The examiner noted that PF could present functional impairments which could impact employment requiring prolonged standing, walking, and bending.

The remaining private and VA treatment medical records in evidence denote the Veteran's continuous reports of pain on movement and at rest.  They are also duplicative of the aforementioned information.

Analysis

This matter arises from the initial grant of service connection for PF.  The Veteran filed her claim for PF on October 31, 2007, the RO granted a 10 percent rating from that date.  Therefore the pertinent period on appeal is from October 31, 2007 until May 4, 2016, the date of VA examination wherein she was shown to have symptomatology sufficient to warrant a 50 percent rating.  

Entitlement to a rating in excess of 10 percent for the period from October 31, 2007 until May 13, 2009, is not warranted.  The Veteran reported pain and swelling during this portion of the appeal.  However, she did not report severe swelling and the clinical record is devoid for reports or treatment for such swelling to either foot.  Additionally, tenderness during this period was noted as mild in the right foot and significant, but not severe, in the left.  Her reports of pain were also not categorized as severe.  To that end, her ability to walk for two miles and stand for two hours does not support severe symptomatology.  Further, the record establishes that her symptoms were at worst moderate, as there was no indication of serve objective evidence of marked deformity including pronation or abduction or characteristic callosities.  As such, an increase rating is not warranted.

From May 13, 2009 until May 4, 2016, the Board finds that a 30 percent rating is warranted.  During this period, the Veteran's treatment medical records and statements consistently reflect on-going pain manifested while walking, standing, and resting.  The severe nature of her symptomatology including pain, burning, and cramping is reflected in physicians prescribing cortisone shots, anti-inflammatory medication, customized orthotics, and anti-cramping medication to treat her PF.  Paired with these clinical findings are the Veteran's reports of limited mobility as a result of her foot disabilities.  In awarding this 30 percent rating, the Board has directly considered the Veteran's 2012 statements that she manifested symptomatology of aching and burning at the time of her October 2010 VA examination.  Giving the adjoining clinical record, such symptoms were accorded to this 30 percent rating even though not directly noted on examination.  

That said, a higher (50 percent) rating is not warranted as the record does not denote pronounced marked pronation or marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Clinical finding of displacement and severe spasm of the Achilles tendon was not even found on May 2016 VA examination.  With regard to tenderness, the aforementioned evidence does not reflect, nor did physicians opine, that the Veteran's symptoms were extreme in nature.  As such a 50 percent rating is not warranted.

With regard to other DCs pertaining to the foot, the record is silent for diagnoses of weak foot, pes cavus, metatarsalgia, hallux rigidus, or malunion or nonunion of the metatarsal bones.  As such, DCs 5277, 5278, 5279, 5281, and 5282 are not for application.  Correspondingly, consideration of DC 5280 and 5283 are inapplicable as service connection has yet to be established for hammertoes or bunions.

The Board emphasizes that it has considered the Veteran's reports of functional limitations and symptomology, to include pain.  However, the objective evidence does not support a finding that the Veteran's service-connected right and left foot pain and other symptoms have been associated with such additional functional limitation as to warrant increased compensation pursuant to the provisions of 38 C.F.R.  § 4.40, 4.45, or the holding in DeLuca.  To that extent, the Veteran's reported symptomology was directly incorporated within the decision to maintain her 10 percent rating and increase her rating to 30 percent thereafter.

In this regard, the Board notes that the Veteran is competent to report symptoms of her bilateral foot disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, she is credible in her reports of symptoms and their effect on her activities.  She is not however competent to identify a specific level of disability of her disabilities according to the appropriate diagnostic code. Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by medical professionals who examined her and considered the entirety of the claims file.  The Board finds the examination reports, in conjunction with the clinical evidence of record, should be accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





ORDER

The claim to reopen the claim of entitlement to service connection for shin splints, to include as secondary to service-connected PF is dismissed.

Entitlement to service connection for bruxism, claimed a teeth pain, is granted.

Entitlement to service connection for internal derangement of the TMJ, claimed a jaw pain, is granted.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for restless leg syndrome is denied.

A 30 percent disability rating for a PF is granted, effective May 13, 2009, but no sooner. 


REMAND

Right Shoulder Condition

In relevant part, the Veteran seeks service connection for a right shoulder disability on the basis that it was caused or aggravated by a fall due to her bilateral PF.  See January 2015 VA Form 9.  She reports that in approximately January 2013, she experienced severe cramping/spasming in her feet which caused her to fall and damage her shoulder.  In June 2016, a VA examiner opined that her current shoulder disabilities were unrelated to her reported fall.  As rationale, the examiner essentially explained that the Veteran failed to seek treatment immediately following her fall therefore there was no way to determine whether her shoulder disabilities were worsened by the fall.  The examiner also cited to the Veteran's chiropractor indicating that deterioration of the shoulder would be an eventual result of her non-service connected 2010 motor vehicle accident.

The Board finds a remand is required.  Review of the claims file reflects that the Veteran underwent x-ray testing of her shoulder within the months prior to her fall.  See Cheyne Chiropractic Records.  Although notations of these tests being conducted are of record, the actual images are not.  As these results could provide highly probative information to assist in establishing the baseline severity of the Veteran's shoulder disabilities prior to injury, an effort to obtain them must be made.  Correspondingly, if obtained they must be considered and discussed by a VA examiner.  

To that end, an addendum opinion is also required to address the significance of the Veteran's October 2012 VA examination diagnostic testing results against her March 2013 MRI results, which were completed just after her reported fall.  The 2012 examiner indicates that diagnostic testing was conducted, but that it did not reveal degenerative or trauma arthritis, or other significant findings.  However, somewhat shortly thereafter, a March 2013 MRI revealed rotator cuff tendonitis, acromioclavicular joint osteoarthritis, and a "tiny complete tear at the insertion of the supraspinatus upon the greater tuberosity humerus."  Such disparate results are suggestive that she might have suffered an injury subsequent to September 2012 VA examination.  In light of the aforementioned, further development is required.

Neck Condition

On April 2008 VA examination, an examiner indicated that the Veteran's reported neck symptomatology was a manifestation of a cervical spine strain.  Although acknowledging that the Veteran was diagnosed with a cervical strain in-service, the examiner opined that her current cervical strain was not a continuation of her in-service disability.  The examiner relied, in part, upon a lack of continuous treatment to disprove the Veteran's in-service condition was one-and-the- same as her current cervical strain.  The Board finds a remand is required.  

First, VA regulations do not require evidence of continuity of treatment to establish service connection.  See Dalton v. Nicholson.  Second, the examiner failed to truly address the Veteran's competent and credible reports of experiencing neck pain since service separation.  Third, subsequent to examination, the Veteran on Board hearing provided further clarification as to the extent of her neck injuries in service.  She reported suffering repeat injuries to the neck while undergoing rigorous combat training while serving as a military police officer.  Additionally, she testified that she was choked and slammed to the ground until she lost consciousness as a result of a personal assault, and that she did not report her injuries out of fear.  The Board also finds these statements credible and competent and they must be considered.  

Finally, subsequent to the Veteran's 2008 VA examination she has been diagnosed with DJD of the cervical spine as well as other disabilities of the spine.  See March 2012 Fort Pierce CBOC Treatment Medical Records.  These new disabilities must also be considered by a VA examiner.

Stomach Condition

The Veteran seeks service connection for a stomach condition manifested by nausea and reflux.  She has alternatively asserted that these symptoms manifest as a result of her PTSD and/or medication used to treat her service-connected disabilities.  See Board Hearing Transcript.

In June 2016, she was afforded a VA stomach and duodenal condition examination wherein she was diagnosed with "nausea and reflux secondary to medication use."  This diagnosis appears to be for symptoms rather than of an actual underlying disability.  As stated, symptoms alone are not a disability for VA compensation purposes.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  That said, VA treatment medical records reflect that the Veteran has a history of GERD, which is a disability associated with reflux.  See July 2011 Fort Pierce VA Clinic Records.  GERD was specifically not tested for on VA examination.  In light of the Veteran's previous diagnosis, and the VA examiner's diagnosis of a reflux condition, a new examination should be obtained.

While on remand, a clarifying opinion should also be obtained regarding the 2016 examiner's finding that the Veteran's "nausea and reflux" condition preexisted service.  Such a finding directly contradicts the examiner's diagnosis which relates the condition to medication use beginning decades post-service.

Bilateral Bunions, Hammertoes, and Malformed Toes

The Veteran asserts that her currently diagnosed disabilities of the feet were incurred in-service, or caused, or aggravated by her service-connected PF.  She was afforded a VA examination to address the issue of secondary-service connection in June 2016.  The examiner opined that there was no evidence to support that bunions can worsen due to plantar fasciitis or that hammertoes/malformed toes are worsened by plantar fasciitis.  No rationale was provided in conjunction with this opinion.  In addition, no discussion of the Veteran's reported symptomatology or functional impairment associated with her PF was noted.  Such a discussion is of particular importance as the Veteran's primary assertion is that her PF causes a change in gait and cramping/spasming which puts additional pressure on her bunions and hammertoes.  See September 2012 Statement in Support of the Claim.  Further, there is no discussion of treatment medical records which indicate a worsening in her bunions and hammertoes.  See July 2012 Outpatient Treatment Medical Records.  

In addition, an addendum opinion should be obtained addressing direct service connection.  On September 2012 VA examination, an examiner opined that the Veteran's claimed bunion and hammertoe conditions were unrelated to service as they were not noted in-service or on separation examination.  At the time of VA examination, the Veteran did not have identifiable hammertoes or bunions.  Nevertheless, during the pendency of the appeal, both prior to and after VA examination, the Veteran has been diagnosed with hammertoes and bunions.  See generally, January 2009 Bay Pines VA HCS records and July 2012 Fort Pierce CBOC Treatment Medical Records.  

That said, the Veteran reports having hammertoes and bunions in-service, but being dissuaded from seeking formal treatment for these conditions by superiors.  See Board Hearing Transcript.  The sporadic nature of the manifestation of her bunions and hammertoes during the appeal period gives the Board pause it is unclear whether conditions have appeared, resolved and then returned.  An opinion should be obtained addressing the Veteran's reports of foot symptomatology in-service against the current manifestations of her disabilities.  In light of these omissions an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's Cheyne Chiropractic x-ray diagnostic testing images from 2012-2013 should be obtained and associated with the claims folder.  The Board is particularly interested in images of the shoulders proximate to the Veteran's reported January 2013 fall.

If the Cheyne Chiropractic diagnostic testing images cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and her representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2. After completing the aforementioned development, provide the Veteran's claims file to an appropriate examiner, and obtain an addendum opinion with regard to the nature and etiology of the Veteran's right shoulder disability.  The need for additional testing is left to the discretion of the examiner.  Following review of the claims file the examiner must:

Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any right shoulder disability is caused or aggravated by her service-connected plantar fasciitis disability, to include as due to falls caused by the plantar fasciitis disability/instability.

In rendering this opinion the examiner must address:

i. The Veteran's competent reports of severe foot cramping causing her to fall and or trip and injure her right shoulder.

ii. Cheyne Chiropractic Records indicating the severity of her shoulder condition prior to the fall.  If obtained, the examiner must specifically consider x-ray images of the severity of her condition.  Do these results provide probative information to assist in establishing the baseline severity the Veteran's shoulder disabilities prior to injury?  

iii. Please reconcile the September 2012 VA examiner's notation that diagnostic testing did not reveal degenerative or traumatic arthritis or any other significant findings against the Veteran's March 2013 VA MRI results, which were completed just after her reported fall.  

1. Note, the 2013 MRI revealed rotator cuff tendonitis, acromioclavicular joint osteoarthritis, and a "tiny complete tear at the insertion of the supraspinatus upon the greater tuberosity humerus."  Such disparate results are suggestive that she might have suffered an injury subsequent to September 2012 VA examination.  

2. Note, the 2016 examiner opined that all of her current disabilities are a part of the natural progression of her right shoulder automobile accident injuries.  If the current examiner concurs with this finding please rationalize this determination against the clinical evidence of record.

The examiner is asked to provide a complete rationale for all opinions offered and consider and discuss the Veteran's lay assertions in support of her claim.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why this is the case and identify any additional evidence that would allow for a more definitive opinion.

3. Schedule the Veteran for a VA cervical spine examination to obtain an opinion as to the nature and etiology of any cervical spine disorder.  All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents.  The examination report should specifically state that such a review was conducted.  The examiner must provide a comprehensive explanation for all opinions provided.  Following consideration of the record the examiner must discuss:

Whether any identified cervical spine disorders present during the pendency of the appeal had its onset during service, originally manifested during service, or was caused by any in-service injury, disease, or event.  In so doing, the examiner must:

i. Discuss the April 2008 VA examiner's concession that the Veteran was diagnosed with a cervical strain in service.

ii. Discuss the Veteran's competent and credible reports of having repeatedly injured her neck in-service following hand-to-hand combat training and a personal assault.  See Board Hearing Transcript.

iii. The Veteran's competent and credible reports of experiencing neck pain symptomatology in, and since, service. 

iv. Service treatment records which reflect that Veteran reported sharp pain in between her clavicles in January and June of 1980.  Note, the Veteran's personnel records confirm she completed military police officer training in March 1980.

4. The Veteran must be afforded a VA examination to determine whether she currently suffers from GERD.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination, and the examination report should reflect that these items were in fact reviewed. 

a. The examiner is asked to perform all indicated tests and studies and opine as to whether it is at least as likely that the Veteran's GERD/any other diagnosed disability (if in fact diagnosed upon examination) was either incurred in, caused by, or aggravated by, military service or the Veteran's service-connected PTSD or the medication used to treat her service-connected disabilities. 

Note: July 2011 Fort Pierce VA clinic records indicate the Veteran has a history of GERD.  However, on June 2016 VA examination she was diagnosed with only "nausea and reflux secondary to medication use."  

b. The examiner is asked to address the findings of the June 2016 examiner with regard to the determination that the Veteran's "nausea and reflux condition existed prior to service."  This determination directly contradicts the diagnosis of the condition which was attributed to medication use beginning in 2013.

c. If the examiner concurs with the 2012 examiner's findings that the Veteran had a diagnosable disability manifested by nausea and reflux prior to service, the examiner is asked to opined whether it is clear and unmistakable (obvious, manifest, or undebatable) that the diagnosable disability, to include GERD, preexisted any period of active service.  And if so, is it also clear and unmistakable (obvious, manifest, or undebatable) that the diagnosable disability, to include GERD, was not aggravated during or by military service, that is, above and beyond the condition's natural progression?

d. If it is found that GERD and/or any other diagnosed condition, clearly and unmistakably preexisted any period of service, and clearly and unmistakably was not aggravated by such service, the examiner should identify the clear and unmistakable evidence upon which this opinion is based.

The examiner is asked to provide a complete rationale for all opinions offered and consider and discuss the Veteran's lay assertions in support of her claim.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why this is the case and identify any additional evidence that would allow for a more definitive opinion.

5. Provide the Veteran's claims file to an appropriate examiner, other than the September 2012 and June 2016 VA examiners, and obtain an addendum opinion with regard to the nature and etiology of the Veteran's bunion and hammertoes/malformed toes.

The examiner should review the claims file and note that review in the report.  The examiner should provide a rationale for all opinions and specifically address the following:

a. The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hammertoes/malformed toes and/or bunions were caused or aggravated (worsened beyond the natural progress of the disease) by the service-connected bilateral plantar fasciitis.  In rendering this opinion the examiner must address:

i. The Veteran's lay assertions and testimony that her PF with associated pain, burning, and cramping has caused a change in gate or stance that in turn puts pressure on her hammertoes/malformed toes and bunions.  See September 2012 Statement in Support of the Claim.  

ii. The examiner must also discuss treatment medical records which reflect an increase in bunion and hammertoe/malformed toe symptomatology.  See generally, January 2009 Bay Pines VA HCS records and July 2012 Fort Pierce CBOC Treatment Medical Records.  

b. The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hammertoes/malformed toes and/or bunions were incurred in, caused by, or aggravated by her military service (worsened beyond the natural progress of the disease).  In rendering this opinion the examiner must address:

i. The Veteran's credible reports of having hammertoes and bunions in-service, but being dissuaded from seeking formal treatment for these conditions by superiors.  

ii. The reports should be considered in relation to the 2012 examiner's opinion that the Veteran's bunion and hammertoe conditions were unrelated to service as she did not seek treatment for them in service or report them on service separation.  

1. Note, at the time of the 2012 VA examination the Veteran was not determined to have bunions and hammertoes.  However, prior to examination in June 2009, VAMC St. Cloud physicians diagnosed both conditions.  Bunions and hammertoes were also notes on June 2016 VA physical examination and diagnostic imaging.  

2. In that regard, given the sporadic nature of the manifestation of her bunions and hammertoes during the appeal period, it appears as if her foot conditions can resolve and then return.  Therefore, please provide an opinion addressing the significance of the Veteran's reports of foot symptomatology in-service against the current manifestations of her disabilities.

The examiner must provide a complete rationale for all opinions or conclusions reached.  Reconcile any opinion with the evidence of record and cite to the record as appropriate.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.

6. After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and her representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


